­­UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-29360 RiT TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 24 Raoul Wallenberg Street, Tel Aviv, Israel (Address of principal executive offices) Moti Antebi, CFO RiT Technologies Ltd. 24 Raoul Wallenberg Street, Tel Aviv, Israel Tel: +972-3- 7664249 Fax: +972-3- 6455162 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Ordinary Shares, NIS 0.8 par value per share NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: As of December 31, 2010, the issuer had 3,973,539 ordinary shares outstanding (excluding 2,125 ordinary shares held as treasury shares). Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesxNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such reports). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Other If "Other" has been checked in response to the previous question indicate by check mark which financial statements the registrant has elected to follow: o Item 17o Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No 2 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3.KEY INFORMATION 5 ITEM 4.INFORMATION ON THE COMPANY 16 ITEM 4A.UNRESOLVED STAFF COMMENTS 26 ITEM 5.OPERATING AND FINANCIAL REVIEW AND PROSPECTS 27 ITEM 6.DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 37 ITEM 7.MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 47 ITEM 8.FINANCIAL INFORMATION 52 ITEM 9.THE OFFER AND LISTING 52 ITEM 10.ADDITIONAL INFORMATION 53 ITEM 11.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 68 ITEM 12.DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 69 PART II 69 ITEM 13.DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 69 ITEM 14.MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 69 ITEM 15.CONTROLS AND PROCEDURES 69 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 70 ITEM 16B. CODE OF ETHICS 70 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 70 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 70 ITEM 16E.PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 70 ITEM 16F.CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 70 ITEM 16G.CORPORATE GOVERNANCE 71 PART III 71 ITEM 17.FINANCIAL STATEMENTS 71 ITEM 18.FINANCIAL STATEMENTS 71 ITEM 19.EXHIBITS 72 3 INTRODUCTION Unless indicated otherwise by the context, all references in this annual report to: · "we", "us", "our", "RiT", the "Registrant" or the "Company" refer to RiT Technologies Ltd. and its wholly- owned subsidiaries; · "dollars" or "$" are to United States Dollars · “NIS” are to New Israeli Shekels, the currency of the State of Israel; · "Companies Law" or the "Israeli Companies Law" are to the Israeli Companies Law, 5759-1999, as amended; · "SEC" are to the United States Securities and Exchange Commission; · “STINS” or “STINS COMAN” are to STINS COMAN Incorporated, a Russian corporation headquartered in Moscow, Russia, and which is our largest shareholder; · "Convertible Loan Agreement" or "Convertible Loan" are to the Convertible Loan Agreement between RiT and STINS COMAN, dated June 11, 2009, as amended on June 17, 2009, February 17, 2010 and April 14, 2011; and · "Enterprise" and "carrier"" relate to the sectors we formerly identified as "datacom" and "telecom," respectively. · “APAC” means Asia Pacific. · “NGN” means Next Generation Networks. On June 14, 2011, the exchange rate between the NIS and the dollar, as quoted by the Bank of Israel, was NIS 3.418 to $1.00. Unless indicated otherwise by the context, statements in this annual report that provide the dollar equivalent of NIS amounts or provide the NIS equivalent of dollar amounts are based on such exchange rate. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms,and the summary included herein is qualified by reference to the full text of the document which is incorporated by reference into this annual report. Trademarks Unless indicated otherwise by the context, trade names, trademarks and/or service marks appearing throughout this annual report are trademarks of RiT, its subsidiaries and/or its affiliates and may be registered in certain jurisdictions. Share Split On August 24, 2009, we effected a one-for-eight reverse split of our ordinary shares, and accordingly the par value of our ordinary shares was changed to NIS 0.8 per share. Unless indicated otherwise by the context, all ordinary share, option and per share amounts in this annual report have been adjusted to give retroactive effect to the stock split for all periods presented. Cautionary Statement Concerning Forward-Looking Statements Statements in this annual report that are not statements of historical or current facts constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995 and other federal securities laws.We have based these forward-looking statements on our current expectations and projections about future events and/or financial results. We urge you to consider that statements which use the terms "believe," "expect," "plan," "intend," "estimate," "anticipate" and similar expressions are intended to identify forward-looking statements.All forward-looking statements in this annual report and any other written or oral statements made by us or on our behalf reflect our current views about future events and are based on assumptions and are subject to risks and uncertainties, including, but not limited to, the risks and uncertainties described in "Item 3.D. – Risk Factors", that could cause our actual results to differ materially from future results expressed or implied by the forward-looking statements. Many of these factors are beyond our ability to control or predict. You should not put undue reliance on any forward-looking statements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 4 PART I ITEM 1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3.KEY INFORMATION 3.A. Selected Financial Data We have derived the following selected consolidated balance sheet data as of December 31, 2010 and 2009, and the selected consolidated operating data for the years ended December 31, 2010, 2009, and 2008 from our audited consolidated financial statements and notes included elsewhere in this annual report, which have been prepared in accordance with generally accepted accounting principles in the United States, or U.S. GAAP. We have derived the selected consolidated balance sheet data as of December 31, 2008, 2007, and 2006 and the selected consolidated operating data for the years ended December 31, 2007 and 2006 from our audited consolidated financial statements not included in this annual report, which have been prepared in accordance with U.S. GAAP. You should read the following selected consolidated financial data together with "Item 5. - Operating and Financial Review and Prospects" and our consolidated financial statements and notes thereto and the other financial information appearing elsewhere in this annual report. Operating Data Year Ended December 31, (in thousands, except per share data) Sales $ Cost of sales Gross profit Operating expenses: Research and development, gross Less - royalty-bearing participation 73 Research and development, net Sales and marketing General and administrative Total operating expenses Operating loss ) Financial income (loss), net ) ) 52 64 Net loss for the year $ ) $ ) $ ) $ ) $ ) 5 Operating Data (Cont’d) Year Ended December 31, (in thousands, except per share data) Basic net loss per ordinary share $ ) $ ) $ ) $ ) $ ) Diluted net loss per ordinary share $ ) $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used to compute basic net loss per ordinary share Weighted average number of ordinary shares used to compute diluted net loss per ordinary share Balance Sheet Data Year Ended December 31, (in thousands) Working capital $ Total assets Share capital and additional paid-in capital Shareholders' equity $ 3.B. Capitalization and Indebtedness Not applicable. 3.C. Reasons for the Offer and Use of Proceeds Not applicable. 3.D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty. You should carefully consider the risks and uncertainties described below, in addition to the other information contained elsewhere in this annual report, before investing in our ordinary shares. The following risk factors are not the only risk factors facing our company. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be seriously harmed. In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Related to Our Business We have a history of operating and net losses. We may not achieve or sustain profitability in the future. We incurred operating and net losses in each of the last five fiscal years and we may incur losses in the future. We will need to generate revenues as well as to manage our costs to obtain profitability. Our revenues may not grow or continue at their current level. In addition, in order to meet expanding sales and operations requirements, our expenses may increase. As a result, net cash outflows may continue for the near term, and we may again incur net operating losses. If our revenues do not increase, or if our expenses increase at a greater pace than our revenues, profitability may not be achieved or sustained. We may not be able to sustain or increase profitability on a quarterly or annual basis. Even if we maintain profitability, we cannot assure that future net income will offset our cumulative losses, which, as of December 31, 2010, were $37.8 million. 6 Severe global economic conditions may materially adversely affect our business. Our business and financial condition is substantially affected by global economic conditions. The global economic crisis that began in late 2008 and continued through much of 2009 impacted our major markets, including the United States, Eastern Europe and Western Europe, and reduced technology spending by many organizations. Although the global economy showed signs of recovery throughout 2010 and the economic outlook for 2011 has improved, should the economic slowdown resume and/or companies in our target markets reduce capital expenditures, it may cause our customers to reduce or postpone their technology spending significantly, resulting potentially in reductions in sales of our products, longer sales cycles, slower adoption of new technologies and increased price competition. In addition, if the market is flat and customers experience low visibility we may not be able to increase our sales. Each of the above scenarios could have a material adverse effect on our business, operating results and financial condition. We may need to raise additional financing in the future.If adequate funds are not available on acceptable terms, our operations and growth strategy will be materially adversely affected. On December31, 2010, we had cash and cash equivalents of approximately $1.4 million. Our working capital requirements and the cash flow provided by our operating activities are likely to vary greatly from quarter to quarter depending on the timing of orders and deliveries, and the payment terms offered to our customers. Pursuant to the Convertible Loan Agreement, STINS COMAN agreed to loan us up to $10 million, of which we have already borrowed approximately $6.5 million. As such we anticipate that our existing capital resources, including the availability of an additional loan of up to $3.5 million from STINS COMAN, will be adequate to satisfy our working capital and capital expenditure requirements until at least June 2012. However, we may need to raise additional funds in the future in order to satisfy our working capital, capital expenditure requirements and growth strategy. If we are unable to raise additional financing when needed on acceptable terms, our operations and growth strategy will be materially adversely affected. If additional funds are raised through the issuance of equity securities or conversion of loans into equity, the percentage ownership of existing shareholders could be significantly diluted. We have experienced in the past, and may experience in the future, a decrease in our sales. Although our enterprise solution sales for 2010 increased by 33% compared with 2009, in 2009 they decreased by 57% compared with the previous year. Similarly, although our carrier solution sales in 2010 increased by 8% compared with 2009, in 2009 they decreased by 86% compared with the previous year. Consequently, we can offer no assurance regarding the level of carrier sales that we will be able to achieve in the future. We may experience significant fluctuations in our quarterly financial performance. Our quarterly operating results may fluctuate significantly due to a number of factors, including the size, timing and shipment of orders; customer budget cycles and budgetary freezes; the timing of introductions of new products or product upgrades (both ours and those of our competitors); customer order deferrals in anticipation of new products or product upgrades; the mix of product sales; software and hardware development problems; product quality problems; product pricing; our effective provision of customer support; the relatively low level of general business activity during the summer months in the European market; and other factors. Moreover, because enterprise end-users typically request delivery within two weeks of order placement (which generally follows extensive sales efforts that take place over an extended period of time), a majority of our quarterly sales derive from orders placed in that quarter. The deferral of any large order from one quarter to another could materially adversely affect our operating results for the previous quarter. Similarly, the postponement of carrier sales, which are typically large, from one quarter to another could materially adversely affect our results of operations for the previous quarter. For the foregoing reasons, we believe that quarter-to-quarter comparisons of our results of operations are not necessarily meaningful and that our operating results for any particular quarter should not be relied upon as an indication of future performance. Furthermore, fluctuations in our operating results may cause volatility in the price of our ordinary shares. 7 Our order backlog is limited. As a result, if revenue levels for any quarter fall below our expectations, our earnings will decrease. We have a limited order backlog, which makes revenues in any quarter dependent primarily on orders received and delivered during that same quarter. A delay in the recognition of revenue, even from one customer, may have a significant negative impact on our results of operations for a given period. We base our decisions regarding our operating expenses on anticipated revenue trends, and our expense levels are relatively fixed, or require some time for adjustment. Because only a small portion of our expenses varies with our revenues, if revenue levels fall below our expectations, our earnings will decrease. We depend upon independent distributors, representatives and strategic alliance partners to sell our products to customers. If our distributors, representatives and strategic alliance partners do not sell our products, our revenues will suffer. Our sales strategy relies primarily upon sales through independent distributors, resellers/integrators, original equipment manufacturers, or OEMs, and other strategic alliance partners with major cabling companies. For example, we have recently entered into an OEM agreement with Samsung Fiber Optics that we believe to be strategic to our business. While we are highly dependent upon acceptance of our products and solutions by such third parties and their active marketing and sales efforts relating to our products and solutions, most of our OEMs and distributors are neither obligated to deal with us exclusively nor contractually subject to minimum purchase requirements with respect to our products and solutions. In addition, some of our distributors are permitted to sell competing products or solutions. As a result, our distributors may give higher priority to products or services of our competitors or their own products and solutions, thereby reducing their efforts to sell our products and services. In addition, there can be no assurance that we will retain our current distributors, representatives or strategic alliance partners, or that, if we terminate or lose any of such distributors, representatives or strategic alliance partners, we will be successful in replacing them on a timely basis or at all with another suitable distributor, representative or strategic alliance partner. Any such changes in our distribution channels, and particularly the loss of a major distributor, representative or strategic alliance partner, could materially adversely affect our business, financial condition and operating results. Our carrier products generally have long sales cycles. This increases the cost of obtaining orders and reduces the predictability of our earnings. The market for our carrier solutions consists of telephone companies, commonly referred to as telcos. Because of the large size and institutional nature of most telcos and the degree of governmental regulation to which they are often subject, companies (such as ourselves) which seek to market their products and services to telcos must often engage in sales efforts over an extended period of time, sometimes years, and provide a significant level of education to prospective telco customers regarding the use and benefits of such products or services. As a result, sales of carrier solutions to telcos are associated with a lengthy sales cycle as measured from the commencement of marketing efforts to the consummation of an actual transaction, and may involve significant expenditures which may not be offset (on a timely basis or at any time) by revenues. Delays in the sales cycle of our products could also result in significant fluctuations in our quarterly operating results and reduce the predictability of our earnings. To remain competitive, we must develop new products and enhancements to existing products on a timely and cost-effective basis. Our target markets are characterized by rapidly changing technology, changing customer requirements, relatively short product lifecycles, evolving industry standards and frequent new product introductions. Changes in technologies, customer requirements and industry standards and new product introductions by our existing competitors or by new market entrants could reduce the markets for our products or require us to develop new products. In addition, new or enhanced products developed by other companies could be incompatible with our products. Therefore, our ability to correctly anticipate changes in technology and customer requirements and to secure timely access to information concerning the emergence of new industry standards, as well as our ability to develop, manufacture and market new and enhanced products successfully and on a timely basis, will be significant factors in our ability to remain competitive. We are currently developing a number of potential new products, some of which will endeavor to address emerging technologies. There can be no assurance that our products will be successful or profitable, or that we will not encounter technical or other difficulties that could delay the introduction of these or other new or enhanced products in the future. 8 As a result of the need to develop new and enhanced products, we expect to continue making substantial investments in research and development. Some of our research and development activities may relate to long-term projects, and revenues from products resulting from these activities may not be received for a substantial time, or at all. Certain products sometimes contain undetected errors or "bugs," which can cause delays in product introductions or require design modifications. In addition, it often takes several months before the manufacturing costs of new products stabilize, which may adversely affect operating results during such period. If we are unable to introduce new or enhanced products on a timely and cost-effective basis and to gain market acceptance for such products, our business, financial condition and results of operations may be materially adversely affected. In May 2010, we announced our intention to take advantage of new laser technologies developed in cooperation with STINS COMAN, by developing a laser-based speed traffic camera based on these technologies. We have faced difficulties related to development of the camera in the certification stage, making it necessary to redesign the laser and the optics of the camera. The camera is expected to be ready for certification by the end of 2011, but there can be no assurance regarding the product’s ability to pass associated safety regulations or the exact timing of product launch. We do not have previous experience in this line of products, and even if we overcome the technological barriers, it is difficult to forecast what the market response will be to this new product. If the new products that we expect to introduce fail to generate the level of demand we originally anticipated, we will realize a lower-than-expected return from our investment in research and development related to those products, and our operating results may suffer. Our success is dependent, in part, on the willingness of our customers to transition or migrate to new products. We are involved in a continuous process of evaluating changing market demands and customer requirements, and using them as the basis for our plans to develop and introduce new products, features and applications. To succeed at developing and introducing new products, features and applications that will be demanded by the market, we must successfully interpret market and technology trends and advances. If potential customers defer transition or migration to new products, our return on our investment in research and development with respect to the products we introduce into the market will be lower than we originally anticipated, and our operating results may suffer. For example, we are not currently able to quantify the exact market demand for our new laser-based speed camera, and we have no assurance that our marketing efforts will be successful. Some of our competitors have greater resources than we do, and this may limit our ability to compete effectively with them. The markets for our products and solutions are very competitive, and we expect that they will become more competitive in the future. Increased direct and indirect competition could adversely affect our revenues and profitability, whether through pricing pressure, loss of market share and/or other factors. Many of our competitors are far larger, have substantially greater resources (including financial, technological, manufacturing and marketing and distribution capabilities) and are much more widely recognized than we are. These characteristics may provide a substantial advantage to our competitors in the eyes of end-users of enterprise and carrier solutions, who typically rely upon such products and solutions to perform or support critical functions. There can be no assurance that we will be able to compete successfully against existing or new competitors as the market for our products and solutions evolves and the level of competition increases. Moreover, there can be no assurance that we will be able to differentiate our products and solutions from the products and solutions of our competitors or to develop or introduce successfully new products and solutions that are less costly or offer better performance than those of our competitors. In addition, our existing and prospective competitors may have established, or may establish in the future, relationships with our existing and potential customers including our OEM customers, which could have a material adverse effect on our ability to compete. 9 Our failure to manage our corporate expansion effectively could have a material adverse effect on our business and results of operations. In late 2010, in light of the signs of recovery of the global economy, we began to expand our sales, marketing and research and development organizations as part of our growth strategy. All or a portion of the expenses associated with such expansion have been incurred prior to the generation of any associated revenues. Consequently, if we are unable to manage this expansion, or if we do not succeed in achieving an increased level of sales, the higher expenses associated with such expansion could have a material adverse effect on our business and results of operations. If our suppliers and subcontractors are not able to provide us with adequate supplies of certain components used in our products, we may not be able to deliver sufficient quantities of our products to satisfy demand. Certain components used in our products and solutions are presently available from, or supplied by, only one source,and certain other components are available only from limited sources. Although we do not have long-term supply contracts with most of our existing suppliers, we have generally been able to obtain supplies of components in a timely manner under acceptable terms. However, there can be no assurance that delays in key component or product deliveries will not occur in the future due to shortages resulting from the limited number of suppliers, the financial condition or other difficulties of such suppliers. Any inability to obtain sufficient key components or to develop alternative sources for such components, if and as required in the future, could result in delays, interruptions or reductions in product shipments, which could have a material adverse effect on our customer relationships and, in turn, on our business and results of operations. Our success depends on our ability to attract, train and retain highly qualified sales, technical and customer support personnel. Our future performance depends in large part on the continued service of our key technical, sales and management personnel. None of our key personnel is bound by an employment agreement requiring service for any defined period of time. If we are unable to retain members of our management and key employees, we must successfully manage transition and replacement issues that may result from such departures. Our future performance also depends on our ability to attract skilled personnel in the future. There can be no assurance that we will be successful in attracting, training, assimilating or retaining, on a timely basis and at a reasonable cost, all the personnel that we may require, or that we will not encounter difficulties as we integrate new personnel into our operations. Our inability to integrate such personnel into our operations or to manage our growth effectively could have a material adverse effect on our business, financial condition and results of operations. We are subject to risks relating to proprietary rights and risks of infringement. Our success is highly dependent upon our proprietary technology. We rely upon a combination of patents, patent applications, contractual rights, trade secrets, copyrights, non-disclosure agreements and technical measures to establish and protect our proprietary rights in our products, systems and technologies. We hold patents on our PatchView and PairView technologies, some of our cabling products and, since 2010, on several other products. We also have several patents and design patents pending on our new products. In addition, we enter into nondisclosure and confidentiality agreements with our employees and with certain suppliers and customers with access to sensitive information. There can be no assurance that the steps we have taken to protect our proprietary rights will be adequate to prevent misappropriation of our technology or independent development or sale by others of our technology or of products or solutions with features based upon, or otherwise similar to, our own. In addition, although we believe that our technology has been independently developed and that none of our technology or intellectual property infringes on the rights of others, there can be no assurance that we do not and will not so infringe or that third parties will not assert infringement claims against us in the future. In the case of infringement, we would, under certain circumstances, be required to modify our products or intellectual property or obtain a license to permit their continued use. There can be no assurance that we would be able to do either in a timely manner or upon acceptable terms and conditions, and any failure to do so could have a material adverse effect on our business, financial condition, and results of operations. In addition, if future litigation were to become necessary to protect trade secrets, know-how or other proprietary rights owned by us, to defend ourselves against claimed infringement of the rights of others, or to determine the scope and validity of our proprietary rights or those of others, such litigation could result in substantial cost to us and diversion of our management's attention. Adverse determinations in any such litigation or proceeding also could subject us to significant liabilities to third parties and could prevent us from manufacturing, selling or using certain of our products, any of which could have a material adverse effect on us. There can be no assurance that we will have the resources to defend or prosecute a proprietary rights infringement action. 10 In addition, the laws of foreign jurisdictions where we sell and seek to sell our products may afford little or no protection of our intellectual property rights.We cannot assure that the protection provided to our intellectual property rights by the laws and courts of foreign nations will be substantially similar to the remedies available under U.S. law.We also cannot assure that third parties will not assert infringement claims against us based on foreign intellectual property rights and laws that are different from those established in the United States. Our international sales may expose us to additional risks. We currently market our products and solutions in numerous countries and are subject to many risks associated with international sales, including limitations and disruptions resulting from the imposition of government controls, local taxes, national standardization and certification requirements, export license requirements, economic or political instability, trade restrictions, changes in tariffs, currency fluctuations and difficulties in managing international operations. Any of these risks could have a material adverse effect on our ability to deliver our products, solutions and services on a competitive and timely basis, or to collect payments from customers in these countries and on our results of operations. For example, we are required to comply with European Union Directives with respect to environmental standards. There is no assurance that we will not encounter difficulties in connection with the sale of our products and solutions in the future or that one or more of these factors will not have a material adverse effect on our business, financial condition or results of operations. We may be subject to warranty claims from our customers. Our product warranties permit customers to return any products deemed to be defective for repair or replacement. It is our policy to grant a warranty for the hardware components of our products for periods ranging from 12 to 36 months. This policy does not apply to our cabling systems solutions, which, when installed by a certified cabling installer, are granted between 20-years to 25-years system warranties, depending on the relevant warranty. These warranty periods are customary in the structured cabling industry, but significantly longer than product warranties generally offered in other industries. We protect our exposure to potential material warranty claims through insurance coverage we believe to be appropriate. However, we cannot assure that such claims would not have a material adverse effect on our business, financial condition or results of operation. Although our internal control over financial reporting was considered effective as of December 31, 2010, there is no assurance that our internal control over financial reporting will continue to be effective in the future, which could result in our financial statements being unreliable, government investigation or loss of investor confidence in our financial reports. The Sarbanes-Oxley Act of 2002 imposes certain duties on us. Our efforts to comply with the management assessment requirements of Section 404 have resulted in increased general and administrative expenses and a devotion of management time and attention to compliance activities, and we expect them to continue to require the commitment of significant resources. If we fail to maintain the adequacy of our internal controls, we may not be able to ensure that we can conclude on an ongoing basis that we have effective internal control over financial reporting. We may also identify material weaknesses or significant deficiencies in our internal control over financial reporting. In addition, our internal control over financial reporting has not and is not required to be audited by our independent registered public accounting firm. In the future, if we are unable to assert that our internal controls are effective, our investors could lose confidence in the accuracy and completeness of our financial reports, which in turn could cause our stock price to decline. Failure to maintain effective internal control over financial reporting could also result in investigation and/or sanctions by regulatory authorities, and could have a material adverse effect on our business and operating results, investor confidence in our reported financial information, and the market price of our ordinary shares. Changes in exchange rates between currencies may negatively impact our costs. Most of our revenues are denominated in U.S. dollars or dollar-linked. We collect a portion of our revenues in Europe in Euros. Most of our purchases of materials and components, and most of our marketing costs, are denominated in dollars or dollar-linked.However, a material portion of our expenses, including salaries and personnel expenses paid in Israel, are denominated in New Israeli Shekels, or NIS. As a result, we are exposed to several risks, including that either the NIS or the Euro may increase in value relative to the dollar. If either of such events occurs, the dollar cost of our operations in Israel or Europe will increase and our dollar-measured operating results will be adversely affected.During 2010, on an average yearly basis, the value of the dollar decreased approximately 5% in relation to the NIS, following an increase of approximately 10% in 2009. During the same period, the Euro’s value declined by approximately 5% in relation to the dollar, following an increase of approximately 5% in 2009. In 2010, the total influence of these two changes was immaterial. We cannot assure you that we will not be materially affected in the future from currency exchange rate fluctuations or the rate of inflation in Israel. If the value of the NIS or the Euro continues to rise in value relative to the dollar, our business and financial condition could be negatively impacted. 11 Changes in our senior management may cause uncertainty in, or be disruptive to, our business. During recent years, we have experienced significant changes in our senior management. In June 2008, in connection with the acquisition of our control by STINS COMAN, Messrs. Sergey Anisimov and Boris Granovsky joined our Board of Directors, replacing Messrs. Yehuda Zisapel and Meir Barel. Mr. Anisimov was appointed Chairman, replacing Yehuda Zisapel who served as our Chairman since 1989. On August 1, 2010, Mr. Eran Ayzik was appointed our new Chief Executive Officer, replacing Mr. Avi Kovarsky who served as ourChief Executive Officer since June 2008, and Mr. Moti Antebi became our new Chief Financial Officer. In addition, since June 2008, several other individuals have joined and left our Board of Directors and our senior management team. The difficulties inherent in transitioning the Company under the leadership of new management, particularly a new Chief Executive Officer, and assimilating new management personnel into our corporate culture, may be disruptive to our business, and, during the transition period, there may be uncertainty among investors, vendors, employees and others concerning our future direction and performance. Risks Related to our Relationship with STINS COMAN STINS COMAN beneficially owns 74.14% of our ordinary shares and may therefore be able to control the outcome of matters requiring shareholder approval. As of June 14, 2011, STINS COMAN beneficially owns 74.14% of our outstanding shares. In addition, on June 30, 2011 we expect to issue additional shares to STINS COMAN (upon additional conversion of debt to equity, see “Item 7.B. – Related Party Transactions”), which will result in STINS COMAN becoming the owner of approximately 75.14% of our outstanding shares. Accordingly, STINS COMAN has, subject to special approvals required by Israeli law for transactions involving controlling shareholders, sufficient voting power to elect all of our directors (subject to the provisions of the Companies Law with regard to outside directors), control our management and approve or reject any merger or similar transaction. Mr. Sergey Anisimov, the Chairman of our Board of Directors, is the President of, and owns a majority interest in, STINS COMAN. This concentration of ownership of our ordinary shares could delay or prevent proxy contests, mergers, tender offers, open-market purchase programs or other purchases of our ordinary shares that might otherwise give our shareholders the opportunity to realize a premium over the thenprevailing market price for our ordinary shares. It could also adversely affect our share price.In addition, the market price of our ordinary shares may be adversely affected by events relating to STINS COMAN that are unrelated to us. We may be affected by transactions with STINS COMAN. We are engaged and may in the future engage in transactions with STINS COMAN or its affiliates. In particular, STINS COMAN has been our non-exclusive distributor in the Commonwealth of Independent States market, or CIS market, for our enterprise products since 1994 and for our carrier products since the end of 2008. We believe that such transactions are beneficial to us and are, or will be, conducted upon terms which are no less favorable to us than would be available to us from unaffiliated third parties. However, you should be aware that STINS COMAN could, subject to compliance with provisions of Israeli law concerning related-party transactions, exercise its influence over our affairs in its own interest. Some members of our Board of Directors may have conflicts of interest with us. Mr. Sergey Anisimov, the Chairman of our Board of Directors, and Mr. Boris Grabnovsky, a member of our Board of Directors, are executive officers and directors of STINS COMAN. In addition, Mr. Anisimov owns a majority interest in STINS COMAN and Mr. Grabnovsky owns a minority interest in STINS COMAN.Accordingly, these individuals may have conflicts of interest with respect to business opportunities and similar matters that may arise in the ordinary course of RiT’s and STINS COMAN’s businesses. 12 Risks Related to Our Ordinary Shares Our share price has fluctuated significantly over the years and could continue to be volatile. The market price for our ordinary shares has been volatile. After several years of a downward trend, our share price rose rapidly toward the end of 2010, declined, and then stabilized. Most recently, on June 14, 2011, our share price increased by approximately 196 % in one day. There can be no assurance that the volatility of our share price will not continue.If revenues or earnings in any quarter fail to meet the investment community's expectations, there could be an immediate impact upon our share price.Our share price may also be affected by broader market trends or the economic and political situation in the Middle East and worldwide.A substantial decrease in market price of our ordinary shares could frustrate our efforts to raise funds through both debt and equity, discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition and results of operations. We may not satisfy the NASDAQ Capital Market's requirements for continued listing.If we cannot satisfy these requirements, NASDAQ could delist our ordinary shares. Our ordinary shares are listed on the NASDAQ Capital Market, or NASDAQ, under the symbol RITT. To continue to be listed on NASDAQ, we are required to satisfy a number of conditions, including a minimum bid price of at least $1.00 per share, a market value of our publicly held shares, or MVPHS, of at least $1 million and stockholders' equity of at least $2.5 million. In past years, we defaulted on several of these requirements and regained compliance only after we carried out several transactions, including a reverse stock split on August 24, 2009. While we currently satisfy the NASDAQ listing requirements, we cannot assure you that we will continue to be able to satisfy the minimum bid, MVPHS, shareholders' equity or other NASDAQ listing requirements in the future. If we are delisted from NASDAQ, trading in our ordinary shares may be conducted, if available, on the "OTC Bulletin Board Service" or, if available, via another market.In the event of such delisting, an investor would likely find it significantly more difficult to dispose of, or to obtain accurate quotations as to the value of our ordinary shares, and our ability to raise future capital through the sale of our ordinary shares could be severely limited. In addition, if our ordinary shares were delisted from NASDAQ, our ordinary shares could be considered a "penny stock" under the U.S. federal securities laws.Additional regulatory requirements apply to trading by broker-dealers of penny stocks that could result in the loss of an effective trading market for our ordinary shares. The sale of a substantial number of our ordinary shares in the public market, or the expectation thereof, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through an offering of securities. As of June 14, 2011, we had approximately 4.4 million ordinary shares issued and outstanding and 0.2 million of additional ordinary shares which are issuable upon exercise of outstanding options and STINS COMAN, our controlling shareholder, may further exercise its right to convert the outstanding Convertible Loan into approximately 0.36 million ordinary shares. See “Item 7.B. – Related Party Transactions.” Sales of the ordinary shares previously issued in private placements or issuable upon exercise of options or conversion of the Convertible Loan, or even the prospect of such sales, could materially adversely affect the market price of our ordinary shares and our ability to raise capital through our offering of securities at acceptable prices. A substantial decrease in the market price of our ordinary shares could also discourage potential customers and partners from doing business with us, and could result in a material adverse effect on our business, financial condition, and results of operations. We do not intend to pay dividends. We have never declared or paid any cash dividends on our ordinary shares. We currently intend to retain any future earnings to finance operations and to expand our business and, therefore, do not expect to pay any cash dividends in the foreseeable future. 13 Risks Related to Operating In Israel Security, political and economic instability in the Middle East may harm our business. We are incorporated under the laws of the State of Israel, and our principal offices and research and development facilities are located in Israel. Accordingly, security, political and economic conditions in the Middle East in general, and in Israel in particular, directly affect our business. Over the past several decades, a number of armed conflicts have taken place between Israel and its Arab neighbors and a state of hostility, varying in degree and intensity, has led to security and economic problems for Israel. Since late 2000, there has also been a high level of violence between Israel and the Palestinians which has strained Israel’s relationship with its Arab citizens, Arab countries and, to some extent, with other countries around the world. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons.In early 2011, riots and popular uprisings in various countries in the Middle East have led to severe political instability in those countries. This instability may lead to deterioration of the political and trade relationships that exist between the State of Israel and these countries.In addition, this instability may affect the global economy and marketplace. Any armed conflicts or political instability in the region, including acts of terrorism or any other hostilities involving or threatening Israel, would likely negatively affect business conditions and could make it more difficult for us to conduct our operations in Israel, which could increase our costs and adversely affect our financial results. Furthermore, some neighboring countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli firms and others doing business with Israel or with Israeli companies. Restrictive laws, policies or practices directed towards Israel or Israeli businesses could have an adverse impact on the expansion of our business. In addition, we could be adversely affected by the interruption or curtailment of trade between Israel and its trading partners, a significant increase in the rate of inflation, or a significant downturn in the economic or financial condition of Israel. Our operating results may be negatively affected by the obligation of some of our key personnel to perform military service. Some of our executive officers and employees in Israel are obligated to perform military reserve duty annually. In addition, they may also be further subject to being called to active duty at any time under emergency circumstances and could be required to serve in the military for extended periods of time.This could disrupt our operations and harm our business.Prolonged loss of the services of our key personnel due to army service could result in a material adverse effect on our business, financial condition and results of operations. Reduction or termination of our tax and other benefits from government programs could have a material adverse effect on our business, financial condition and operating results. We are entitled to receive certain tax benefits under Israeli law for investment programs in our production facilities that are designated as "Approved Enterprises". To maintain our eligibility for these tax benefits, we must continue to meet several conditions. If we fail to comply with these conditions in the future, the tax benefits received could be cancelled. The termination or reduction of the tax benefits for these or other reasons could have a material adverse effect on our business, financial condition, and operating results. To date, we have not utilized such benefits. For more information about Approved Enterprises, see "Item 10.E. – Israeli Tax Considerations – Law for the Encouragement of Capital Investments, 1959" below and Note 7(B) to the Consolidated Financial Statements included elsewhere in this annual report. Because we have received grants from the Office of the Chief Scientist, we are subject to on-going restrictions. We have received grants from the Office of the Chief Scientist of the Israeli Ministry of Industry, Trade and Labor, known as the Chief Scientist, for research and development programs and we may apply for further grants in the future. In order to maintain our eligibility for these grants, we must meet specified conditions, including the payment of royalties with respect to grants received. If we fail to comply with these conditions in the future, sanctions (such as the cancellation of grants) might be imposed on us, and we could be required to refund any payments previously received under these programs.Any products developed with funds provided by these grants are required to be manufactured in Israel, unless we obtain prior approval from a governmental committee and we pay increased royalties. In addition, the terms of the Chief Scientist’s grants limit our ability to transfer know-how developed under an approved research and development program outside of Israel. The Government of Israel has reduced the grants available under the Chief Scientist's program in recent years, and this program may be discontinued or curtailed in the future.If we do not receive these grants in the future, we will be required to allocate other funds to product development at the expense of other operational costs. For more information about grants from the Chief Scientist, see "Item 5.C. – Research and Development, Patents and Licenses" below. 14 It may be difficult to enforce a U.S. judgment against us, our officers and directors and our auditors, or to assert U.S. securities law claims in Israel. We are incorporated under the laws of the State of Israel. Service of process upon us, our directors and officers, substantially all of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, because the majority of our assets and investments, and substantially all of our directors and officers are located outside the United States, any judgment obtained in the United States against us or any of them may not be collectible within the United States. We have been informed by our legal counsel in Israel, that it may be difficult to assert U.S.securities law claims in original actions instituted in Israel. Israeli courts may refuse to hear a claim based on a violation of U.S.securities law because Israel is not the most appropriate forum to bring such a claim. In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S.law is applicable to the claim. If U.S.law is found to be applicable, the content of applicable U.S.law must be proved as a fact, which can be a time-consuming and costly process. Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. Subject to specified time limitations and legal procedures, under the rules of private international law currently prevailing in Israel, Israeli courts may enforce a U.S. final judgment in a civil matter, including judgments based upon the civil liability provisions of the U.S.securities laws and including a monetary or compensatory judgment in a non-civil matter, provided that: · the judgment is enforceable in the state in which it was given; · adequate service of process has been effected and the defendant has had a reasonable opportunity to present his arguments and evidence; · the judgment and its enforcement are not contrary to the law, public policy, security or sovereignty of the State of Israel; · the judgment was not obtained by fraud and does not conflict with any other valid judgment in the same matter between the same parties; and · an action between the same parties in the same matter is not pending in any Israeli court at the time the lawsuit is instituted in the U.S. court. Provisions of Israeli law may delay, prevent or make difficult a change of control and therefore depress the price of our stock. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making an acquisition of our company more difficult. For example, under the Companies Law, upon the request of a creditor of either party to a proposed merger, the court may delay or prevent the merger if it concludes that there exists a reasonable concern that as a result of the merger the surviving company will be unable to satisfy the obligations of any of the parties to the merger. These provisions could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. See “Item 10.B. - Additional Information — Memorandum and Articles of Association — Anti-Takeover Provisions; Mergers and Acquisitions.” 15 ITEM 4.INFORMATION ON THE COMPANY 4.A. History and Development of the Company Corporate History and Details RiT Technologies Ltd. was incorporated under the laws of the State of Israel in 1989 as a company limited by shares. Our main offices are located at 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, telephone number +972-3-645-5151. Our address on the Internet is http://www.rittech.com. The information on our website is not incorporated by reference into this annual report. Our agent in the United States is RiT Technologies, Inc., which was incorporated in 1993 under the laws of the State of New Jersey and is located at 900 Corporate Drive, Mahwah, New Jersey 07430, telephone number +1-201-512-1970. Our U.S. subsidiary is primarily engaged in the selling and marketing of our products in the United States. We became a publicly-traded company on the NASDAQ Global Market (formerly known as the NASDAQ National Market), traded under the symbol RITT, upon our initial public offering on July 22, 1997. The listing of our shares was transferred to the NASDAQ Capital Market (formerly knows as the NASDAQ SmallCap Market) on January 12, 2004, and our ordinary shares are still traded under the symbol RITT. In June 2008, STINS COMAN became our principal shareholder after finalizing the purchase of 5,122,521 of our ordinary shares held by some of our affiliates i.e. Yehuda Zisapel, Zohar Zisapel (and affiliated companies) and Dr. Meir Barel, representing approximately 34.9% of our outstanding shares, for an aggregate purchase price of $4,405,368, or $0.86 per share (pre-reverse split figures). At that time, STINS COMAN also acquired, through a partial tender offer, a total of 1,027,815 ordinary shares, representing approximately 7.0% of our outstanding shares, at $0.86 per share (pre- reverse split figures), such that at such time STINS COMAN beneficially owned an aggregate of 6,150,336 shares, representing approximately 41.9% of our outstanding shares, and as such became our controlling shareholder.In connection with the completion of said transactions in June 2008, Messrs. Yehuda Zisapel and Meir Barel resigned from the Board of Directors of the Company. Messrs. Sergey Anisimov and Boris Granovsky joined the Board of Directors. Mr. Sergey Anisimov, president and founder of STINS COMAN since 1992, was appointed Chairman of the Board of Directors, replacing Yehuda Zisapel who served as Chairman since 1989. Recent Major Business Developments In June 2009, we entered into a loan agreement with STINS COMAN, dated June 11, 2009 (as amended on June 17, 2009, February 17, 2010 and April 14, 2011, the "Convertible Loan Agreement").Pursuant to the Convertible Loan Agreement, STINS COMAN agreed to extend to the Company an unsecured loan of up to $10 million, at an annual interest rate of 2.47%.As of June 14, 2011, we had drawn an aggregate of approximately $6.5 million of the loan principal under the Convertible Loan Agreement.Assuming that we remain in compliance under the Convertible Loan Agreement, we may draw up to an additional $3.5 million under the Convertible Loan Agreement. Further, pursuant to the Convertible Loan Agreement, STINS COMAN has the right to convert any outstanding principal amount of the loan and the interest accrued thereon into our ordinary shares at a conversion price per share equal to the market price of our ordinary shares on NASDAQ on the day we receive loan funds, plus a premium of 10% thereon. In June 2010, September 2010 and March 2011, we issued to STINS COMAN 615,485 ordinary shares, 687,128 ordinary shares and 408,787 ordinary shares, respectively, in connection with the conversion of approximately $1.5 million, $1.5 million and $1.2 million, respectively of the Convertible Loan. As a result of such issuances, as of June 14, 2owns 3,249,422 ordinary shares, representing 74.14% of our outstanding shares. In addition, on June 30, 2011 we expect to issue 177,006 additional shares to STINS COMAN (upon additional conversion of debt to equity), which will result in STINS COMAN becoming the owner of approximately 75.14% of our outstanding shares.For more information, see “Item 7.B. – Related Party Transactions.” For a discussion of other important events in the development of our business, see below under “Item 4.B. - Business Overview.” 16 Principal Capital Expenditure and Divestitures During 2010, our capital expenditures totaled approximately $0.1 million (compared to $0.1 million during 2009 and $0.1 million during 2008), all of which was used for machinery, computers and research and development equipment purchases. Other than future capital expenditures of the types and consistent with the amounts described above, we have no significant capital expenditures in progress. During 2009 and 2010, we did not make any significant divestitures. 4. B. Business Overview Overview We are a leading provider of intelligent solutions for infrastructure management, asset management, environment and security, and network utilization. Our enterprise solutions are used to monitor, troubleshoot and plan the communications networks of datacenters, communication rooms and workspace environments, helping them maximize utilization, reliability and physical security while decreasing downtime. In addition, they are used for for automate provisioning/deployment and asset tracking applications. Our carrier solutions provide carriers with the full array of network mapping, testing and bandwidth qualification capabilities needed for access network installation and service provisioning. In May 2010, we announced that we are broadening our business to take advantage of new laser technologies developed in cooperation with STINS COMAN. In connection therewith, we have executed a Product Alliance Agreement with STINS COMAN, dated February 19, 2010. See "Item 7.B.-Related Party Transactions." During the second half of 2010, we started exploring the feasibility of developing an innovative new wireless communications technology in cooperation with an Israeli private company affiliated with STINS COMAN. If the technology proves to be feasible, we may exercise an option to acquire and further develop such technology.See "Item 7.B.-Related Party Transactions." Products Enterprise Solutions More than a decade ago, we introduced an entirely new concept to the information technology, or IT world: Intelligent Infrastructure Management (IIM). The underlying premise of this concept was to bring intelligent “self awareness” to the physical network infrastructure, thereby enabling it to be automatically mapped and monitored. Using accurate and comprehensive information about the presence and status of all network components, our systems are able to implement a broad range of applications, such as guided MACs (Moves Adds and Changes), automatic provisioning and troubleshooting, thereby affording comprehensive visibility and control into the physical layer. As such, our systems improve planning and deployment while optimizing daily operations, increasing the efficiency of the IT staff, enhancing network continuity, improving security and reducing overall network cost-of-ownership. Today, we have become a leading player in this field with numerous deployments around the world. Our enterprise solutions currently include the following key products: · SMART Cabling System:Our SMART Cabling SystemTM is an end-to-end structured network infrastructure solution designed for both copper and fiber cabling environments. Included within this product line is CLASSix, our Category 6 cabling product line, the Category 7 STP cabling solution, and our SMARTen 10GB cabling solution. · PatchView™:PatchView™ is RiT’s flagship Intelligent Infrastructure Management (IIM) system, a broad line of products used to secure real-time connectivity information with respect to the data network's connectivity infrastructure. Use of the system significantly enhances the control, maintainability and visibility of communications networks, thereby reducing the total cost of ownership. 17 The system consists of intelligent network components for gathering connectivity data from the network, and the PV4E software solution which uses the data for a diverse range of applications. Through interaction with sensors throughout the network, PV4E is able to identify the connectivity of all network resources in real time, extending from physical connectivity components to switches, servers and PCs to other active and passive network components. The system then utilizes this accurate data as the basis for Guided MACS (Moves Adds and Changes), network troubleshooting, automated provisioning, asset tracking and more. Over the years, the following products and features have been added to the PatchView™ product line: – PVMax™, a faster and more capable hardware platform – Management Dashboard application – Automated provisioning tool – SitePro, a PDA-based field implementation support tool – SiteBuilder, a mass data upload tool – siteWIZ™, a relatively low cost, software-only solution that enables the customer to the deploy Intelligent Infrastructure Management concept without changing existing network hardware – EPV, an appliance-based, easy-to-deploy cabling management solution designed to enable a no-risk approach towards the implementation of real-time connectivity monitoring in the communications room and remote sites – Datacenter-oriented features such as integration with intelligent power and environment management components, and physical layer security and integration – Active I, an actionable graphical interface and platform that makes PatchView and siteWIZ significantly more powerful and intuitive to use – RiT private label version of a midspan Power over Ethernet solution Carrier Solutions Our carrier solutions enable telcos to carry out reliable mass verification and qualification programs that have been proven effective for reducing carrier operational costs, increasing customer satisfaction and increasing revenues. Our carrier solutions currently include the following key products: · PairView™:A comprehensive outside plant management and qualification system, PairView™ enables telcos to achieve greater operational efficiencies by automatically identifying, recording and testing the connectivity routing of local loop pairs (the telephone lines), and then using the information to automatically update the physical plant database. The availability of accurate, reliable information enables the telco to generate significant savings in many areas of their business, and also to achieve better control over the wire line infrastructure. · PairQ™: A tool for mass-qualifying the ability of a telco’s copper infrastructure to support digital subscriber line, or xDSL services,PairQ performs real wideband tests and measurements to pre-qualify hundreds of lines at a time, and then, using highly sophisticated, proprietary algorithms, predicts the potential data rate package that can be supported by each specific phone line. This data enables the telco to identify the phone lines that can be used for xDSL services, and to guarantee a specific service level. As such, use of the PairQ system enables accurate, easy, and fast mass-xDSL pre-qualification, thereby streamlining the effort required for telcos to deploy xDSL services on a large-scale basis. · PairView™ Pro:A Local Loop Mass Verification system that identifies and maps all the digital services (xDSL, ISDN, etc.) carried on a telephone line, PairView™ Pro, like PairView™, gathers extensive information about each telephone line (for both active and inactive pairs) in an unobtrusive manner, including its telephone number, type, connectivity status, electrical characteristics, and routing information. This information is used to create a reliable database, a basis which itself becomes a platform for more accurate billing, efficient maintenance, and effective network management. · PairView Sharp™: The fourth-generation of our PairView product,PairView Sharp™ connects to the copper infrastructure at various points within the local loop, and performs three tasks: · Identification and recording of the characteristics of each line. For active lines, the system determines the phone number and the specific services provisioned. For inactive pairs, basic line qualifications are determined. 18 · Identification and recording of the connectivity routing of both active and inactive pairs in the local loop. For each pair, PairView generates an end-to-end connectivity map, from the MDF through the various street cabinets, mapping the overall network assets and their capabilities. · Database update: the product compares collected data with the data on file in the telco’s database, and uses it to update the database (automatically or manually). Using PairView Sharp, a single technician is able to test and map a 1,200 line cabinet in less than an hour, a rate that is five times faster than would be possible using previous generations of PairView. Further, it is the only tool available that works without interfering with active POTS or digital services, non-intrusively performing ANI tests on POTS and ADSL-over-POTS lines while identifying and mapping a broad variety of digital services (such as ISDN, ADLS, HDSL and PCM). · NGPair™: A product designed to facilitate next-generation street cabinet migration and automatic Main Distribution Frame (MDF) and Automatic Distribution Frame (ADF) installation. When connected to a street cabinet, NGPair maps all lines in the street cabinet in less than 1 hour without interfering with its service, an activity that previously required the manual efforts of two technicians for one-to-two days. Using the NGPair™, the cabinet migration process and the ADF installation process are performed rapidly, efficiently and without interfering with and/or misconnecting customers. · PairCTM:A relatively low-cost product designed to perform mass testing of copper lines for service identification, number identification and routing identification of active lines. The PairC performs its measurements in 100-pair batches, a method which simplifies the testing process and reduces the system’s overall cost. · PairGuide™: A single point of interface to the Carrier OSS, PairGuide centrally collects the data sent from the test systems, analyzes it and updates the Carrier database to allow optimal OSP qualification and verification programs. Customized management reports are produced to further enhance the user’s decision making capabilities. Other Solutions · Traffic Camera: We are currently developing an advanced laser camera designed for use by traffic officials to instantaneously measure and document the speed of cars in all types of traffic environments. The product’s use of advanced innovative optical laser technology will make its measurements much more accurate than those taken by other speed cameras on the market, making their results highly defensible in court. It is expected that this solution will also prove useful for other types of enforcement agencies, such as the coast guard and others. Our Strategy Our strategy is to leverage our significant expertise, product portfolio, fundamental technologies and R&D capabilities to continue building out our existing enterprise and carrier businesses, while also seeking out new growth engines based on the securing of new product lines. We aim to build out our business through the expansion of our sales and distribution organization, through internal technology development, and/or through acquisition of promising new technologies and products. A significant element of our strategy is the focus of our sales and marketing efforts on regions that offer us significant sales potential, due to the combination of significant local demand, the presence of local sales/support partners, competitors’ activity and our history in the region. In addition, we aim to develop recurring revenues from existing customers through increased sales of ongoing maintenance and service contracts. 19 Principal Markets Enterprise Solutions In today’s interconnected environment, businesses and organizations are reliant upon the continuous performance of their communications networks for the smooth functioning of most aspects of ongoing operations. It is imperative for networks to remain up and running, and disaster recovery from faults must be fast and effective. However, this is difficult to accomplish in large, dynamic organizations with hundreds of thousands of points of connection, and significant ongoing changes in configuration and services. RiT’s enterprise products bring visibility to the physical layer of the communications network, streamline and simplify routine network tasks (such as provisioning and Moves Adds and Changes – MACS), improve asset utilization and facilitate planning. Our main enterprise customers are those that are most dependent upong their networks, especially large organizations with mission-critical needs such as banks, financial institutions, health care organizations, governmental agencies, airports, etc. They are most likely to deploy our systems when looking to include state-of-the-art network infrastructure in new (or upgraded) campuses, buildings and data centers. We address their needs with an end-to-end approach to infrastructure and network management. Our enterprise product line begins with an extensive range of high-quality structured cabling components, and extends to a full suite of software and hardware products that together comprise the industry-leading PatchView™ solution. Our SMART cabling components coupled with our PVMax intelligent hardware and sophisticated PatchView for the Enterprise™ (PV4E) software applications are designed to afford full control of network connectivity.Our asset utilization automates many of today’s laborious provisioning, network planning, implementation and operational activities. We also offer SiteWiz, a powerful cable and asset management (CAM) solution, to bring intelligent infrastructure management to existing sites. PatchView and SiteWiz are designed to be integrated seamlessly with the full range of help desk applications, intrusion detection systems, and others. Carrier Solutions Cable and wireless networks have intensified competition in the telecommunications industry. To remain competitive, telcos must differentiate themselves by offering additional services, such as triple play service (voice, video and data). Companies must also be at the forefront in up-to-date operational efficiency while reducing cost of ownership, and ultimately keep their customers satisfied. This has led telcos to invest significantly in their networks, to migrate to next generation networks (NGN) and triple play services, and to focus on increasing revenues through mass deployment of high-bandwidth services, such as digital subscriber lines (DSL), and reducing total cost of ownership (TCO) through improved maintenance efficiency plans. In this competitive industry, one of the telcos’ most valuable assets is their access network infrastructure or more precisely, their copper infrastructure in the local loop – the telephone lines. The local loop is the network of physical transmission links that connect telephone subscribers to a local telco exchange or street cabinet. The local loop is comprised of hundreds of thousands of wires (copper pairs), the location, identity, quality and functionality of which must be monitored and documented by the telcos. Some copper pairs are active telephone or data lines, while others are inactive pairs reserved for future growth. Information with respect to the local loop is maintained by the telcos in large databases. This information relates to cable distribution, pair ranges on cross-connect frames, pair routings, line type (voice, data or other), assigned service, assigned phone number and electrical characteristics of the copper pair, all of which are of vital importance to the telcos in servicing and planning. Telcos’ database updates are prone to human errors since they are based mainly on field technician reports. These reports are mostly incorrect due to repeated maintenance activities on incorrect records, which lead to labor inefficiencies and ultimately, available and unused phone lines go undetected and unused. We believe that these changes create a significant opportunity for our carrier solutions that address these industry requirements. Specifically, our carrier solutions are designed for incumbent telcos seeking ways to optimize their existing cost structure, extend the useful life of current infrastructure investments and reduce the effort required to upgrade their infrastructure to next-generation technologies. In developing regions such as Latin America, Africa and Eastern Europe, RiT’s primary carrier value proposition is the provision of solutions which enable telcos to delay their deployment of new fiber technologies by better utilizing their existing copper assets. In this environment, RiT’s solutions offer a clear and rapid return on investment. In developed markets, RiT’s primary carrier value proposition is the facilitation of NGN migration activities via its automated mapping and record verification tools. The use of RiT solutions results in a significant reduction in the cost of replacing existing passive street cabinets with fiber-based active-component cabinets. 20 Sales and Marketing Our sales strategy relies primarily upon sales through independent distributors, resellers/integrators, OEMs and other strategic alliance partners with major cabling companies. The following table provides a breakdown of our revenues by type of revenues during the last three fiscal years (dollars in thousands): Year Ended December 31, (Dollars in thousands) Enterprise Solutions $ $ $ Carrier Solutions Total $ $ $ The following table provides a breakdown by geographical area of our revenues (including maintenance and services revenues) and relative percentages during the last three fiscal years (dollars in thousands): 1 Year Ended December 31, (Dollars in thousands) (percentage ofRevenues ) (Dollars in thousands) (percentage of Revenues) (Dollars in thousands) (percentage of Revenues) United States $ 5
